The State appears to rely largely upon our opinion in Martin v. State, 122 Tex.Crim. R., 54 S.W.2d 812, as a precedent for its contention that probable cause existed for the search of appellant's car in the present case.
The facts in Martin's case show that when the officers asked him what he had he replied that he had thirteen and a half gallons of whisky. In the present case appellant only said to the officers "I am loaded." In other words nothing appellant said to the officers supplemented the indefinite information conveyed to them over the telephone. We think the same distinction is apparent in the other cases cited by the State in its motion.
The State's motion for rehearing is overruled.